LAY, Chief Judge,
concurring and dissenting.
I concur in the majority’s holding that there was sufficient evidence to sustain the convictions of defendants Russell and Gin-ter. I also agree that the alleged procedural and constitutional errors were harmless and did not prejudice Russell and Ginter’s trial.
I cannot, however, agree that sufficient evidence exists to convict Edwin Udey of harboring or concealing fugitive Gordon Kahl in violation of 18 U.S.C. § 1071 (1982) or of conspiring to harbor or conceal Kahl in violation of 18 U.S.C. § 371 (1982).
*1244The record does not provide adequate support for the majority’s factual inferences and conclusions surrounding Udey’s involvement in either the conspiracy or the actual harboring and concealing of Kahl. The majority states that Robertson’s testimony “unequivocally place[s] Udey at Russell’s home before, during, and after the FBI ‘closing in’ comment.” Robertson testified only that she believed Udey entered the motor home with Ginter and Kahl. No testimony revealed what was discussed. As shown in the portion of the record quoted in the majority opinion, the remark describing the FBI as “closing in” did not occur in the motor home, but in Russell’s house. Robertson was present at this conversation. She did not identify Mr. Udey as present at or taking part in the discussion.1 In fact, on cross-examination, Robertson testified that only Wade, Ginter, and Kahl participated in the May 30th conversation:
Q. I would like to bring you back to that portion of your sworn under oath testimony about the conversation at your father’s house with the gentleman you have identified to this jury as Gordon Kahl in which there was talk that the FBI was closing in. Was it the talk that the FBI was closing in on Mr. Gordon Kahl?
* * * * *
Q. Okay. Please tell me who was having this conversation.
A. I believe that it was Mr. Wade, Mr. Ginter and Mr. Kahl.
Q. You’re not certain?
A. I do not believe my father [Russell] was entered into this conversation.
# $ * # *!* *
Q. During this discussion that you had about — well, that you’ve testified under oath that Bill Wade, Mr. Ginter and your Gordon were having conversation about the FBI closing in, was this conversation true? Was the FBI closing in or do you have any knowledge of that?
A. I didn’t have knowledge of it at the time, no. I did not know whether the FBI was closing in or not.
Q. Didn’t you participate in that conversation?
A. I was standing there, yes.
Q. Was Edwin Udey present at that time?
A. No, sir.
sf! ifc J¡! 8}C
Q. What did you hear Edwin Udey plan about any of this?
A. The only thing I know of Mr. Udey doing in this was inviting Mr. Kahl over for supper and coming over and getting him and taking him over for supper.
sf: :j< H*
Q. This conspiracy, what part did you hear Edwin Udey play?
A. I have just stated.
Q. Other than this dinner that you’ve described, that’s it; is that correct?
A. And Mr. Udey knew who he was and knew he was there.
Transcript at 395-414. Robertson thus clarifies that Udey was not present at the alleged conversation concerning the FBI. The majority considers relevant Robertson’s recollection that Udey’s car was present at the Russell residence. The presence of Udey’s car, however, does not show that Udey was part of the conversation regarding the progress of the FBI.
The government has the burden of proving Udey’s guilt beyond a reasonable doubt. All that has been proven is that Udey was associated with and in the presence of persons who did commit felonies. Cf. United States v. Kelton, 446 F.2d 669 (8th Cir.1971) (holding that no predicate of proof existed to support the conviction of a defendant for wilfully aiding and abetting the commission of a bank robbery where there was no evidence to show that the defendant had engaged in some affirmative conduct in furtherance of the crime). As this court has stated: “Knowledge of the existence or acquiescence in a conspiracy does not serve to render one a part of the conspiracy. There must exist some element of affirmative cooperation or at least an agreement to cooperate.” United States v. Collins, 552 F.2d 243, 245 (8th Cir.), cert. denied, 434 U.S. 870, 98 S.Ct. 214, 54 L.Ed.2d 149 (1977) quoted in United States v. Brown, 584 F.2d 252, 262 (8th Cir.1978), cert. denied, 440 U.S. 910, 99 S.Ct. 1220, 59 L.Ed.2d 458 (1979).
*1245Further, the prosecution must prove beyond a reasonable doubt that Udey knew a federal warrant had been issued for Kahl’s arrest. 18 U.S.C. § 1071 (1982); see United States v. Hogg, 670 F.2d 1358 (4th Cir. 1982) ; 18 U.S.C. § 371 (1982). No evidence, circumstantial or otherwise, has proven beyond a reasonable doubt that Udey knew of the federal warrant issued for Gordon Kahl’s arrest. Udey’s reference to Kahl as “Curley” or “a hero” fails to show that Udey knew a federal warrant was outstanding for Kahl’s arrest. An essential element of both the conspiracy and substantive offense of which Udey was convicted thus is not supported with sufficient evidence.
In light of Robertson’s sworn testimony, the record fails to demonstrate sufficient evidence to prove beyond a reasonable doubt that Udey either conspired with Kahl, Ginter, and Russell to conceal and harbor a fugitive or actually did harbor Kahl. I cannot agree that the scant evidence showing Udey’s association with his co-defendants and Kahl meets the onerous burden of proof the government must satisfy before it can send any individual, presumed to be innocent, to prison. Udey’s conviction should be reversed. Cf. United States v. Ward, 703 F.2d 1058 (8th Cir. 1983) (holding that evidence of defendant’s fingerprints on marijuana plantholders and evidence establishing defendant’s connection with co-conspirators was insufficient to show knowing participation in marijuana growing scheme); United States v. Brown, 584 F.2d 252 (8th Cir.1978) (reversing despite considerable circumstantial evidence defendant’s conviction of participation in conspiracy to distribute heroin because the evidence did not sufficiently establish defendant’s participation).

. In all due respect, the majority misstates the record when it says that "Karen Robertson testified that Mr. Udey was present during a May 30th discussion * * *."